J-S28035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    EMILY SUE BLEILER                          :
                                               :
                       Appellant               :       No. 432 MDA 2022

        Appeal from the Judgment of Sentence Entered February 9, 2022
                 In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0002085-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: DECEMBER 9, 2022

        Appellant, Emily Sue Bleiler, appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas, following her bench trial

conviction for obstructing administration of law or other governmental

function.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

July 12, 2021, the Commonwealth charged Appellant with interference with

custody of children, concealment of the whereabouts of a child, and

obstructing administration of law or other governmental function. Appellant

proceeded to a bench trial on February 2, 2022.

        The Commonwealth presented the following testimony/evidence at trial.


____________________________________________


1   18 Pa.C.S.A. § 5101.
J-S28035-22


Hope Yacobowsky testified that in the early morning hours of February 1, 2021

(when she was 17 years old), she texted her ex-boyfriend, Mark Jones, about

a fight she had with her parents. Hope asked Mark to pick her up, and Mark

arrived at her home with his uncle, Justin Jones. By the time they arrived,

Hope indicated that things had resolved with her parents, and she wanted to

stay at her house. Mark told her if she did not go with him, she would regret

it. Based on Mark’s prior actions during their dating relationship, Hope took

the threat seriously. Hope left the house to go with Mark and Justin without

telling her parents she was leaving or where she was going. Mark and Justin

brought Hope to Justin’s home, where she stayed until February 2, 2021.

During that time, Hope repeatedly told Mark and Justin that she wanted to go

home, but they would not let her go.

     Hope next went to the home of Mark’s half-sister, Appellant. Hope knew

Appellant from previous interactions when she was dating Mark. Hope told

Appellant multiple times that she wanted to go home, but Appellant said she

could not. While staying at Appellant’s house, Hope developed a urinary tract

infection and pleaded to go home because she was in pain. Both Mark and

Appellant told Hope she could not leave. After spending the night on February

2, 2021 at Appellant’s house, Appellant and her boyfriend, Steven Freeman,

brought Hope to Walmart to purchase medication to treat her infection. Hope

had no money, so Appellant and Steven purchased the medication. Appellant

and Steven also bought hair dye, and they told Hope she needed to dye her


                                    -2-
J-S28035-22


hair so no one would recognize her. After leaving Walmart, Appellant and

Steven drove with Hope to the liquor store and then to “their dealer’s house”

to purchase marijuana. They then went back to Appellant’s house to wait for

a text from Mark, who had indicated that he would need a ride. Once Mark

texted, Steven, Appellant, and Hope drove to pick up Mark. After picking up

Mark, they returned to Appellant’s house, where they all began to drink and

smoke marijuana.     Hope testified she felt pressured to drink and smoke

because Mark used to yell at her or hit her if she did not engage in those types

of activities with Mark and his friends.    Prior to, and while they were all

drinking and smoking, Hope told Appellant she wanted to go home.          Upon

Mark’s direction, Hope also sent money to Appellant via “Cash App,” so that

Appellant could then give Hope money without her parents being able to trace

an ATM withdrawal. Mark also told Hope that if she dialed 911 or attempted

to leave that he would come after her. Based on prior threats, Hope took

Mark’s statements seriously.

      The next morning on February 4, 2021, Hope woke up and heard

Appellant and Steven talking. Hope overheard Steven say there was a cop at

the front door. After the police officer showed up, Mark directed Hope to run

upstairs. Hope heard the police officer yell, “I’m not playing. I’m not messing

with you guys.     Just bring her downstairs.”     At that point, Hope went

downstairs. The officer transported Hope to her parents’ house. (See N.T.

Trial, 2/2/22, at 6-60).


                                     -3-
J-S28035-22


      Paul Yacobowsky, Hope’s father, testified that in the late hours of

January 31, 2021, Hope and Paul’s wife, Tammy, had an argument over

Hope’s contact with Mark. Paul and Tammy believed Mark was a “bad apple,”

and disapproved of them spending time together. Paul believed things were

okay after the argument and that Hope went upstairs to bed. During the early

morning hours of February 1, 2021, Paul noticed that Hope was missing from

the house. Paul called the police. Paul also called Justin because Paul knew

Justin had a car and suspected that Hope was with Mark. Justin answered the

phone, denied having seen Hope, passed the phone to Mark, and Mark also

denied having seen Hope. Mark also told Paul that Hope said she was going

to stay with some friends in Pottsville or Pottstown.

      Later that morning, Paul reached out to Appellant via Facebook

Messenger looking for Hope. Appellant said she had not seen Hope, that she

would keep Hope in her prayers, and confirmed what Mark said about Hope

staying in Pottsville or Pottstown. Paul reiterated to Appellant that Hope was

only 17 years old. At some point, Paul received a notification about a banking

transaction from Hope to Appellant. Paul and Hope share a joint account, so

Paul had access to the account.        After Paul knew about the banking

transaction, he did not contact Appellant again but gave that information to

police. However, Appellant reached out to Paul, asking if there was any update

on Hope’s whereabouts.       Paul informed Appellant that the police were

investigating the matter. (Id. at 61-81).


                                     -4-
J-S28035-22


       Detective Christopher Stouch2 testified that his department received a

call at 1:34 a.m. on February 1, 2021, from Paul regarding his missing

daughter, Hope.       On February 4, 2021, based on the banking transaction

information, Detective Stouch went to Appellant’s address. The curtains were

closed, and there were two vehicles in the driveway. Detective Stouch parked

his vehicle up the road and observed the house.        About 20 minutes later,

Detective Stouch saw the front door open, and a dog ran outside. Detective

Stouch approached the house and could see inside the glass storm door. He

also heard someone yell something and people run across the room.

       As the detective approached, Appellant came to the door and tried to

shut it, presumably to block the detective’s view inside. The detective was

not in full uniform, but he was wearing a badge and gun on his belt, and he

had an embroidered gold police badge on his shirt. The detective knocked on

the door and said he was looking for Hope. Appellant said Hope was not there.

Detective Stouch believed Hope was inside the house, so he yelled out, “listen,

I’m not playing around.”        Shortly thereafter, Hope came outside, and the

detective transported her home to her parents. (Id. at 82-92).

       The defense first called Appellant’s boyfriend, Steven Freeman. Steven

testified that when Hope arrived at his house (where Appellant also lives),



____________________________________________


2 At the time of trial, Detective Stouch had been promoted to Chief. As the
notes of testimony refer to him as “Detective Stouch,” we will continue with
that designation.

                                           -5-
J-S28035-22


Hope told Steven she had a fight with her parents and wanted to spend some

time there to cool down. Steven observed scratches on Hope’s neck, which

Hope said were from her parents. Hope said she was scared to return home

and did not indicate that she wanted to go home at any point. When the

detective arrived on February 4, 2021, Steven did not know it was the police

at first because he only saw a black SUV. Steven confirmed that he was the

person who had closed the door because he did not know who was outside

and because the cat sometimes gets out through the storm door. Once they

knew it was a police officer looking for Hope, Mark told the officer that Hope

was not there and Appellant said to Mark, “fix this;” then, Hope came

downstairs. After she had returned home, Hope reached out to Mark, Steven,

and Appellant to see if they were all okay. (Id. at 100-112).

      Frank Bleiler, Appellant’s father, testified that he lives with Appellant,

Steven, and Frank’s other children.     When Hope arrived at his home, she

showed Frank a red mark on her neck that she said was from her father, and

Hope said she did not feel safe going home. Other than that initial interaction,

Frank had no conversations with Hope.       (Id. at 113-122).     After Frank’s

testimony, the defense rested.

      The Commonwealth then recalled Detective Stouch for rebuttal. The

detective clarified that Appellant had her hand on the door when it was closing.

The detective said it was possible that Steven was behind the door and

pushing it shut.   Detective Stouch confirmed that he looked at Appellant,


                                     -6-
J-S28035-22


identified himself, and asked Appellant if Hope was inside the house.

Appellant said “no, she’s not here.”            Steven was also there during the

conversation. The detective did not hear Appellant say, “fix this.” After the

detective yelled inside the house, Hope came out. (Id. at 126-131).

      Following   trial,    the   court    convicted   Appellant    of   obstructing

administration of law or other governmental function.              The court found

Appellant not guilty of the other offenses. On February 9, 2022, the court

sentenced Appellant to 18 months’ probation. Appellant timely filed a notice

of appeal on March 8, 2022. The next day, Appellant filed a motion to stay

the sentence pending appeal, which the trial court denied. On March 16, 2022,

the court ordered Appellant to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant timely complied on

March 24, 2022.

      Appellant raises one issue for our review:

         Whether there was sufficient evidence to sustain the
         conviction on the charge of obstruction of the administration
         of law or other governmental function where the
         Commonwealth failed to present any evidence that
         Appellant’s actions in closing the door on the police officer
         actually    obstructed,    impaired,   or    perverted    the
         administration of law or government as the officer had no
         lawful right to enter the home and, moreover, the teenager
         in question was recovered shortly thereafter by the officer
         simply calling out to the teenager to exit the home?

(Appellant’s Brief at 4).

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

                                          -7-
J-S28035-22


          As a general matter, our standard of review of sufficiency
          claims requires that we evaluate the record in the light most
          favorable to the verdict winner giving the prosecution the
          benefit of all reasonable inferences to be drawn from the
          evidence. Evidence will be deemed sufficient to support the
          verdict when it establishes each material element of the
          crime charged and the commission thereof by the accused,
          beyond a reasonable doubt.              Nevertheless, the
          Commonwealth need not establish guilt to a mathematical
          certainty. Any doubt about the defendant’s guilt is to be
          resolved by the fact finder unless the evidence is so weak
          and inconclusive that, as a matter of law, no probability of
          fact can be drawn from the combined circumstances.

          The Commonwealth may sustain its burden by means of
          wholly circumstantial evidence. Accordingly, [t]he fact that
          the evidence establishing a defendant’s participation in a
          crime is circumstantial does not preclude a conviction where
          the evidence coupled with the reasonable inferences drawn
          therefrom overcomes the presumption of innocence.
          Significantly, we may not substitute our judgment for that
          of the fact finder; thus, so long as the evidence adduced,
          accepted in the light most favorable to the Commonwealth,
          demonstrates the respective elements of a defendant’s
          crimes beyond a reasonable doubt, the appellant’s
          convictions will be upheld.

Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa.Super. 2019)

(quoting Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa.Super.

2013)).

     Appellant argues the Commonwealth failed to establish that her act of

closing the door on a police officer obstructed, impaired, or perverted the

administration of law or government functions.          Appellant asserts the

detective had no lawful right to enter her home. Appellant emphasizes that

the detective recovered the missing teenager shortly after the alleged

obstruction by simply calling out to the teenager to exit the home. Appellant

                                      -8-
J-S28035-22


insists the detective was not in uniform when he arrived at her home, and he

did not announce his identity until after Appellant had closed the door on him.

Appellant contends she had no legal duty to keep her door open, and she was

within her rights to close the door on the detective where he did not have a

search or arrest warrant.3 Appellant further maintains her statement that the

teenager was not inside the home did not constitute an obstacle sufficient to

support her conviction.       Appellant concludes the Commonwealth presented

insufficient evidence to sustain her conviction, and this Court must reverse

her conviction and vacate the judgment of sentence. We disagree.

       The Crimes Code defines the offense of obstructing administration of

law or other governmental function as follows:

          § 5101. Obstructing administration of law or other
          governmental function

          A person commits a misdemeanor of the second degree if
          [s]he intentionally obstructs, impairs or perverts the
          administration of law or other governmental function by
          force, violence, physical interference or obstacle, breach of
          official duty, or any other unlawful act, except that this
          section does not apply to flight by a person charged with
          crime, refusal to submit to arrest, failure to perform a legal
          duty other than an official duty, or any other means of
          avoiding compliance with law without affirmative
          interference with governmental functions.

18 Pa.C.S.A. § 5101.


____________________________________________


3 Although Appellant makes much of the fact that Detective Stouch did not
have a search warrant or an arrest warrant, we emphasize that the detective
did not enter Appellant’s home or place anyone under arrest during the
interaction at issue.

                                           -9-
J-S28035-22


     The crime consists of two elements: 1) an intent to obstruct the

administration of law; and 2) an act of “affirmative interference with

governmental functions.” Commonwealth v. Gentile, 640 A.2d 1309, 1312

(Pa.Super. 1994) (internal citation and quotation marks omitted).        This

offense was derived from Section 242.1 of the Model Penal Code, which was

“designed to cover a broad range of behavior that impedes or defeats the

operation of government.” Commonwealth v. Palchanes, 224 A.3d 58, 60

(Pa.Super. 2019), appeal denied, 659 Pa. 354, 232 A.3d 566 (2020). Notably,

“[t]he interference need not involve physical contact with the government

official as he performs his duties.” Commonwealth v. Johnson, 100 A.3d

207, 215 (Pa.Super. 2014), appeal denied, 631 Pa. 725 (2015). See also

Commonwealth v. Mastrangelo, 489 Pa. 254, 414 A.2d 54 (1980)

(affirming conviction under Section 5101 based on defendant’s verbal abuse

of parking enforcement officer upon receiving parking ticket, which ultimately

deterred officer from performing her job).

     This Court has explained:

        Evidence that one has physically impeded a law
        enforcement officer from administering the law has been
        held sufficient to sustain a conviction under § 5101. See
        Commonwealth v. Conception, 657 A.2d 1298 ([Pa.
        Super.] 1995) (appellant blocked door of her apartment to
        prevent the police from entering to apprehend fugitive who
        was hiding in the shower stall); Commonwealth v. Reed,
        851 A.2d 958, 963-64 (Pa.Super. 2004) (defendant
        attempted to obstruct the pathway of a uniformed police
        officer in the common area of an apartment house after the
        officer exclaimed to the defendant: “Just let me get by and
        do my job”); Commonwealth v. Love, 896 A.2d 1276,

                                    - 10 -
J-S28035-22


           1284-[85] (Pa.Super. 2006) (defendant, in an attempt to
           interfere with the law enforcement officer who was escorting
           his wife from the courtroom, placed his arm across the court
           officer’s chest and attempted to push him).

Johnson, supra at 214-15 (holding evidence was sufficient to sustain

conviction under Section 5101 where appellant intentionally delayed opening

locked door to announced police presence to permit suspect to escape

apprehension).       Moreover, “[S]ection 5101 includes intentional, albeit

unsuccessful attempts to influence, obstruct, or delay the administration of

law.”    Commonwealth v. Snyder, 60 A.3d 165, 177 (Pa.Super. 2013),

appeal denied, 620 Pa. 731, 70 A.3d 811 (2013) (quoting Commonwealth

v. Trolene, 397 A.2d 1200, 1204 (Pa.Super. 1979)).

        Instantly, the trial court reasoned:

           [T]he Commonwealth presented testimony from Detective
           Christopher Stouch that while in his attempt to check for the
           missing teenager at [Appellant’s] home in Bernville, he
           approached the glass storm door of the house. He was in
           an unmarked police vehicle but was wearing a polo with a
           gold police badge embroidered on the chest and had his
           badge and gun on his waist. At the front door, he heard
           yelling and observed people running when [Appellant]
           appeared at the glass storm door and someone in the house
           shut the front door. He informed [Appellant] he was looking
           for the missing teenager and [Appellant] answered that she
           was not there through the closed door. The detective
           continued the conversation through the door and yelled out
           for the missing teenager to come out of the house. Minutes
           later, the teenager appeared and exited the house. There
           was conflicting testimony [about] whether [Appellant]
           closed the door or someone else in the house closed the
           door. Although [Appellant] may not have been the one to
           actually close the door on the officer, she did obstruct the
           officer’s investigation by telling him the missing teenager
           was not there, when in fact, she was at the house. This is

                                       - 11 -
J-S28035-22


            clearly enough to show that [Appellant] intentionally
            obstructed, impaired or perverted the administration of law
            function by physical interference or obstacle.

            This [c]ourt finds that the evidence was sufficient to have
            permitted the trier of fact to find that each and every
            element of the [crime] charged was established beyond a
            reasonable doubt[.]

(Trial Court Opinion, filed 3/31/22, at 4-5). The record supports the court’s

analysis.

      Here, the Commonwealth presented evidence that Appellant knew of

Hope’s whereabouts but denied such knowledge to Hope’s father. Appellant

told Hope’s father that Hope was in Pottsville or Pottstown to throw him off

track. Once Hope was staying at Appellant’s house, Appellant reached out to

Hope’s father to ask if there were any updates on Hope, in another attempt

to throw Hope’s parents off track. When Hope’s father informed Appellant

that police were investigating the matter, Appellant did not admit that Hope

was in her home.

      At the time Detective Stouch arrived at Appellant’s home, she either

closed the door as the detective was approaching or stood next to Steven

while he was pushing the door closed. When the detective identified himself

and said he was looking for Hope who was a missing juvenile, Appellant stated

Hope was not there. Such conduct amounted to a clear attempt to turn the

detective away. The detective’s experience led him to believe that Hope was

inside the house, so notwithstanding Appellant’s statement, the detective

yelled out for Hope. Ultimately, Hope came outside.

                                      - 12 -
J-S28035-22


      On this record, the evidence demonstrates that Appellant, by her words

and/or actions, intended to obstruct or delay the administration of law.

Appellant also took affirmative steps to do so by closing the door on the

detective and giving the detective false information that Hope was not inside

the house.    See 18 Pa.C.S.A. § 5101; Johnson, supra; Snyder, supra;

Gentile, supra. Viewed in the light most favorable to the Commonwealth as

verdict-winner, the evidence was sufficient to sustain Appellant’s conviction.

See Sebolka, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.

      Judge Olson joins this memorandum.

      Judge McLaughlin files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2022




                                    - 13 -